Title: the Marquis de Lafayette to John Adams, 22 Feb. 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            
              My dear Sir
            
            

              Paris

               February the 22d 1786
            
          


          I Have Been Honoured With Your favour By Mr[expansion sign] joy to
            Whom I Will Readily Render Every Service in My power, and am also to thank you for the
            Valuable Books You took the trouble to Collect for me—in the Cause of my Black Brethren
            I feel Myself Warmly interested, and most decidedly Side, so far as Respects them,
            Against the White part of mankind—Whatever Be the Complexion of the Enslaved, it does
            not, in my opinion, Alter the Complexion of the Crime Which the Enslaver Commits, a
            Crime Much Blaker than Any Affrican face—it is to me a Matter of Great Anxiety and
            Concern to find that this trade is Some times perpetrated Under the flag of Liberty, our
            dear and Noble Stripes, to which Virtue and Glory Have Been Constant Standard
            Bearers—enclosed I Beg leave to Send a letter for Mr[expansion sign] Sharp With
            Aknowledgement for His Attention
          No Event of Great Importance in Paris—Cardinal de Rohan’s Afair Has
            produced Many Memoirs—Which of the different tales is the Right one, I do not pretend to
            Say—the Cardinal Has Been Either a Rogue or a fool, the later Seems the More
            probable—all the farms Have Been Renewed With an Augmentation of Revenue, that of
            tobacco Excepted, and on this as well as Every other point I Stand a Warm Opposer to the
            Principles of the farm—on this Side of the Channel, When Good deeds fail, you will at
            least find Good Intentions— in England Neither—While policy is the Result of Passion not
            of Reason, Every Sensible Calculation is at an End, and it is Still a Matter of doubt
            with me, However Strange it Appears, if they Will Give up the forts, or let us Have the
            pleasure to Walk into those formidable Works on our Saratoga tune of Yankee doodle.
          My Best Respects Wait on the ladies to Whom as Well as to You Mde
            de Lafayette and our little family present their Affectionate Compliments—Remember me to
            My friend Colonel Smith—With Every Sentiment of Affection and Regard I Have the Honour
            to Be— / My dear Sir / Yours


          
            
              Lafayette
            
          
        